EXHIBIT SERIES A WARRANT AGREEMENT (Series A Warrants) by and betweenb CALPINE CORPORATION, Computershare Inc.b and Computershare Trust Company, N.A. as Warrant Agent SERIES A WARRANT AGREEMENT TABLE OF CONTENTS1 SECTION 1. Appointment of Warrant Agent 1 SECTION 2. Issuance of Warrants 1 SECTION 3. Warrant Certificates 2 SECTION 4. Execution of Warrant Certificates 2 SECTION 5. Registration and Countersignature 3 SECTION 6. Registration of Transfers and Exchanges 3 SECTION 7. Acknowledgment; Securities Law Compliance 6 SECTION 8. Terms of Warrants; Exercise of Warrants 6 SECTION 9. Payment of Taxes 10 SECTION 10. Mutilated or Missing Warrant Certificates 10 SECTION 11. Reservation of Shares of Common Stock 10 SECTION 12. Adjustment of Exercise Price and Number of Shares of Common Stock Issuable 11 SECTION 13. Priority Adjustments, Further Actions 16 SECTION 14. Fractional Interests 17 SECTION 15. Warrant Holders not Stockholders 17 SECTION 16. Merger, Consolidation or Change of Name of Warrant Agent 17 SECTION 17. Warrant Agent 18 SECTION 18. Expenses 21 SECTION 19. Change of Warrant Agent 21 SECTION 20. Notices to the Company and Warrant Agent 22 SECTION 21. Supplements and Amendments 22 1 This Table of Contents does not constitute a part of this Warrant Agreement or have any bearing upon the interpretation of any of its terms or provisions i SECTION 22. Successors 23 SECTION 23. Termination 23 SECTION 24. Governing Law; Jurisdiction 23 SECTION 25. Benefits of this Warrant Agreement 24 SECTION 26. Counterparts 24 SECTION 27. Further Assurances 24 SECTION 28. Entire Agreement 24 Exhibit A – Form of Definitive Warrant Certificate A-1 Exhibit B – Form of Global Warrant Certificate B-1 ii SERIES A WARRANT AGREEMENT (this “Warrant Agreement”), entered into on February 15, 2008, between CALPINE
